UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Incoming, Inc. (Exact name of Registrant as specified in its charter) Nevada 333-152012 42-1768468 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 244 Fifth Avenue, Suite V235 New York, NY 10001 (Address of principal executive offices)(Zip Code) (800) 385-5705 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act:None Securities Registered pursuant to Section 12(g) of the Act:Class A CommonStock, par value $0.001per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES oNO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x As of April 1, 2014 there were 31,254,332 shares of common stock issued and outstanding (29,274,332 Class A Common Stock outstanding and 1,980,000 Class B Common Stock outstanding). APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes oNo o DOCUMENTS INCORPORATED BY REFERENCE Not Applicable INDEX Page Cautionary Statement Regarding Forward Looking Statements i PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Removed and Reserved 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 26 Item 9B. Other Information 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accountant Fees and Services 31 PART IV Item 15. Exhibits, Financial Statement Schedules 31 SIGNATURES CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Some discussions in this Annual Report on Form 10-K (the “Annual Report”) contain forward-looking statements that involve assumptions, and describe our future plans, strategies, and expectations. Such statements are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things (a) the potential markets for our products, our potential profitability, and cash flows, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans and (e) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operation” as well as in this Annual Report generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors and matters described in this Annual Report generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to ensure that the required statements, in light of the circumstances under which they are made, are not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission (“SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. As used in this Annual Report, “we,” “us,” and “our” refer to Incoming, Inc., which is also sometimes referred to as the “Company,” unless the context otherwise requires. i PART I Item 1. Business Our Corporate History and Background We were incorporated in Nevada on December 22, 2006. Through our wholly-owned subsidiary North American Bio-Energies LLC (“NABE”), we operate in the alternative energy industry in the development and acquisition of commercial grade biodiesel facilities and the distribution and marketing of petroleum and biofuel products. Overview of the Business We are engaged in the business of wholesaling biodiesel to distributors in the Eastern region of the United States. In addition, we sell glycerin (a biodiesel by-product) to refiners and manufacturers. Our focus is on commercial grade biodiesel produced from virgin agri-based feedstock that meets the standards for biodiesel established by The American Society of Testing and Materials (“ASTM”) and adopted by the Environmental Protection Agency (“EPA”). Management believes the resulting product is superior to biodiesel produced from recycled oils due to lower quantities of fatty acids, which allows for shorter processing times and less sulfur, and offers favorable conditions for machinery and engines. During 2013, the Company applied for, and was granted, registration with the EPA as an importer of biodiesel. Earning status as an importer is an extension of NABE’s existing registration under the EPA’s RFS2 program. Registered importers are allowed to attach RINs to renewable fuels produced outside the United States so long as the fuel meets the latest ASTM standard for biodiesel and the transaction is properly documented throughout the entire process. The Company works with neighboring universities to provide research opportunities in the biofuel industry for students. While no formal arrangements or understandings currently exist between the Company and any University or College, the Company frequently invites students to tour the NABE facilities and educates students on the benefits of the biofuel industry. The Company continues refining glycerin for selling on the open market. Refining glycerin involves removing methanol and moisture from the crude glycerin. Once the wet methanol has been removed, glycerin is further refined through acidulation. Acidulation is achieved through the introduction of hydrochloric acid to glycerin, which concurrently refines the glycerin and yields fatty acid oils. Glycerin is refined to a purity level of 80-90% after the acidulation process. All components (wet methanol, fatty acid oil, and refined glycerin) of the process are marketable goods. We believe in the benefits of maintaining a good relationship with the community in which our facilities are located and intend to continue with community initiatives and a focus on local feedstock, including the negotiation of feedstock contracts with farmers. In addition to partnering with nearby colleges and universities, we will continue to pursue grant opportunities from various state and federal supported programs. Primary Products Our primary product is biodiesel made from virgin agri-based feedstock that meets ASTM D6751 specifications. The National Biodiesel Board defines “biodiesel” as follows: “Biodiesel” is defined as mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats which conform to ASTM D6751 specifications for use in diesel engines. Biodiesel refers to the pure fuel before blending with diesel fuel. Biodiesel blends are denoted as “BXX” with “XX” representing the percentage of biodiesel contained in the blend (e.g., B20 is 20% biodiesel, 80% petroleum diesel). 1 Secondary Products Glycerin is a by-product of the chemical process in which biodiesel is produced and has a wide variety of uses in end products across multiple industries, including as an ingredient or processing aid in cosmetics, toiletries, personal care and drugs. Glycerin, also called glycerol, can also be found in food applications as a sugar substitute or in shortenings and margarine. It can also be found in soaps and foams or even nitroglycerin, which is used in dynamite. Product Characteristics Biodiesel is produced from animal fats, virgin agri-based oils or recycled waste fats and oils. The final product contains no petroleum, but can be blended at various levels for commercial use. Biodiesel is generally used as 100% pure or “neat”, 5%, 10% or 20% blend with petroleum (B5, B10 and B20 respectively). We sell both neat biodiesel and biodiesel blends. Overview of the Biodiesel Industry - Biodiesel Biodiesel is a clean-burning alternative to petroleum-based diesel (“Petrodiesel”). The EPA has classified biodiesel as an advanced biofuel. Biodiesel can be purchased directly from producers, from distributors, or at the pump. Biodiesel is manufactured from renewable feedstocks such as soybean, palm, canola and sunflower oils, as well as from animal fats, fish oils, algae and recycled cooking oils. New feedstocks from which biodiesel is manufactured continue to develop. Biodiesel is produced by reacting a feedstock with an alcohol (methanol) in the presence of a catalyst, which yields biodiesel and glycerin as a co-product. Biodiesel can be a direct replacement for diesel and can be blended with diesel fuel in any ratio. Biodiesel blends are primarily used as fuel for trucks and automobiles. It can also be used as home heating oil and as an alternative fuel in a variety of other applications, including, without limitation, marine transportation, electricity generation, farming equipment and mining operations. According to the National Biodiesel Board, among other environmental benefits, biodiesel: in its pure, or neat, form reduces the net gain in carbon dioxide (“CO2”) emissions by approximately 78% compared to petroleum fuels; reduces tailpipe emissions of particulate matter (soot or black carbon) by approximately 47%, which is recognized as a major contributor to global warming, as well as a critical air pollutant associated with reduced human health, particularly among children and asthmatics; reduces emissions of unburned hydrocarbons by almost 67%; produces approximately 48% less carbon monoxide than diesel fuels; and contains no sulfur and generates no sulfur emissions, a major source of acidification in rain and surface water. Biodiesel has better lubricating properties and a higher cetane rating (the diesel equivalent of octane) than low sulfur diesel fuels. The use of biodiesel in its neat form, B100, or in a blend with petroleum-based diesel, reduces fuel system wear and increases the life of the fuel injection equipment that relies on the fuel for its lubrication, including high pressure injection pumps, pump injectors and fuel injectors. Biodiesel is twice as biodegradable as petroleum oil and is non-toxic. Tests sponsored by the United States Department of Agriculture confirm biodiesel is less toxic than table salt and biodegrades as quickly as sugar. Biodiesel may be used in existing tank, pump and pipeline infrastructure without modifications to the diesel engine. As a result, integration of biodiesel into the diesel fuel supply is cost effective as opposed to ethanol which requires substantial expenditure to retrofit existing tank, pump and pipeline infrastructure. Biodiesel has passed Tier 1 and Tier 2 health effects testing required by the Clean Air Act of 1990. Harmful emissions (carbon monoxide, particulate matter and hydrocarbons) are reduced by more than 50% compared with Petrodiesel, and it has one of the highest energy content (BTU) of any alternative fuel. Management believes that the United States remains a favorable market place for biodiesel due to a strong desire for domestically produced petroleum products and both federal and state mandated clean energy initiatives aimed at reducing emissions. Renewable Fuel Standards On July 1, 2010, the EPA’s final regulations implementing revised renewable fuel standards (“RFS2”) set by Congress under the Energy Independence and Security Act of 2007 (“EISA”) went into effect. The original renewable fuel standards (“RFS”), were established by Congress under the Energy Policy Act of 2005 (“EPAct”), and mandated that transportation fuel sold in the United States contains a minimum volume of renewable fuel. EPAct rules were directed principally to blending ethanol into gasoline used as motor fuel and required approximately 7.5 billion gallons of renewable fuel to be blended into gasoline by 2012. Under the EISA, Congress expanded the RFS program to, among other things, include diesel and increase the volume of renewable fuels required to be blended into transportation fuel from nine billion gallons in 2008 to 36 billion gallons by 2022. 2 Under the RFS2, obligated parties (i.e., petroleum refiners and importers of diesel) were required to demonstrate that they complied with their percentage obligations over the gallons of diesel they sold into the marketplace during a compliance period. The EPA developed a system of volume accounting and tracking of the credits associated with renewable fuels known as Renewable Identification Numbers (“RINs”). The system is based on the assignment of unique numbers to each batch of renewable fuel by the biodiesel producer or importer. The use of RINs allows the EPA to measure and track renewable fuel volumes at the point of their introduction into the national fuel supply rather than at the point when they are blended into conventional fuels, which provides more accurate measurements that can be easily verified. The RFS program requires RINs to be transferred with renewable fuel until the point at which the renewable fuel is purchased by an obligated party or is blended into petroleum products by a blender. RINs are accumulated to allow an obligated party to satisfy its renewable volume obligations (“RVOs”). An RVO represents the volume of renewable fuel that the obligated party is required to ensure was used in the U.S. in a given calendar year. Obligated parties have an RVO under each of the four RFS2 renewable fuel categories: cellulosic biofuel, biomass-based diesel, advanced biofuel and total renewable fuel. Obligated parties calculate their RVO at the end of a calendar year based on the volume of gasoline or diesel fuel they produced during the year. Obligated parties are required to meet their RVOs through the accumulation of RINs. By acquiring RINs and applying them to their RVOs, obligated parties are deemed to have satisfied their obligation to cause the renewable fuel represented by the RINs to be consumed as transportation fuel in highway or non-road vehicles or engines. The RFS2 program contemplated that RINs would be sold among obligated parties so that a deficient party could acquire RINs from another obligated party that generated excess RINs to satisfy its requirements. The EPA’s regulations implemented the RFS standards by establishing the four categories of renewable fuel, and set separate volume requirements for each new category, including biodiesel. The new standards are known commonly as “RFS2.” We believe the implementation of RFS2 will drive the advancement of the biofuel industry in the years to come. We believe that biodiesel production will begin to increase in response to regulations promulgated by the EPA that became effective on July 1, 2010 implementing the RFS2 standards established by Congress under the EISA. As of July 26, 2010, the EPA has confirmed we are in compliance with the new RFS2 regulations, making us eligible for participation in the RIN market. In January of 2013, we submitted a revised engineering review in compliance with EPA regulations. The review must be performed by third parties and their report must be submitted every three years. We anticipate additional revenues from the direct sale of RINs in instances where customers do not want to bear the burden of administering RINs associated with biodiesel. During the fourth quarter of 2011, the RIN market abruptly halted. In November of 2011, the EPA accused a Maryland man of transacting approximately $9 million in fraudulent RINs through his company, Clean Green Fuels LLC. EPA issued a separate violation notice to a Texas-based company, Absolute Fuel LLC, for transacting approximately $62 million in fraudulent RINs. In addition to the two major violators, EPA issued violation notices to at least two dozen companies that had purchased the fraudulent RINs. In light of the integrity issues that arose as a result of the fraudulent RINs, obligated parties severely restricted purchasing RINs until a program was instituted that would ensure validity of the RINs. The National Biodiesel Board has established a task force for developing a plan to validate RINs and provide assurance that obligated parties can confidently transact in the RIN market without having to be concerned that the EPA will negate any RINs that they had purchased in good faith.Currently, EPA is considering Quality Assurance Plan (QAP) options intended to ensure validity of RINs. Regardless of the QAP options that are ultimately allowed, we believe NABE will have to participate in one of the plans so that RINs generated at the facility will be attractive to buyers. Registration of Plant, Feedstock and Fuel RFS2 imposes a complex set of compliance and reporting obligations to ensure that each obligated party satisfies its RVO for a particular compliance period, under the regulations. These regulations extend over the entire range of an obligated party’s operations. All producers of renewable fuel that produce more than 10,000 gallons of fuel annually must register with EPA’s fuels program prior to generating RINs. A biofuel producer will have to supply the EPA with extensive information concerning plant operations, processes and products, including the fuels produced, the feedstocks that may be used, co-products produced, the source of energy used to produce the biodiesel, compliance with clean air regulations and applicable air permits for permitted capacity and records that support the facility’s baseline volume. In addition, producers must provide the EPA with an independent process engineer’s report with respect to its plant upon initial registration and every three years thereafter or upon changing the feedstock from which it produces biodiesel. In certain cases, health-effects testing is required for a product to maintain its registration or before a new product can be registered. The EPA deems the information collected as essential to generating and assigning a certain category of RIN to a volume of fuel and to verifying the validity of RINs generated. In addition, a producer will have to demonstrate that the biodiesel produced is ASTM D6751 compliant. A producer also will have to register its renewable fuels as a motor vehicle fuel, which will subject it to additional reporting and other requirements. As part of the RFS2 rulemaking, the EPA continues to evaluate criteria regarding compliance with the renewable biomass verification provisions for foreign-grown feedstock, which could affect the market for feedstock. 3 Generation of Renewable Identification Numbers and Equivalence Under RFS2, each RIN is generated by the producer or importer of the renewable fuel, as in the RFS1 program. In order to determine the number of RINs generated by and assigned to a batch of renewable fuel, the actual volume of the batch of renewable fuel must be multiplied by the appropriate equivalence value. The producer or importer must also determine the appropriate code to assign to the RIN to identify which of the four standards the RIN can be used to meet. The equivalence value of a renewable fuel represents the number of gallons that can be claimed for compliance purposes for every physical gallon of renewable fuel. The EPA takes the position that the use of equivalence values based on energy content of a fuel is an appropriate measure of the extent to which a renewable fuel would replace or reduce the quantity of petroleum or other fossil fuel present in a fuel mixture. Under RFS1, ethanol was ascribed an equivalence value of 1.0. Under the EISA, additional credit was to be assigned to cellulosic and waste-derived renewable fuels, and the EPA was directed to establish appropriate credit for biodiesel and renewable fuel volumes in excess of the mandated volumes. Under RFS2, the EPA assigned an equivalence value to ethanol of 1.0, to butanol of 1.3, to biodiesel (mono alkyl ester) of 1.5, and for nonester renewable diesel of 1.7. The producer or importer must also determine the appropriate code to assign to the RIN to identify which of the four standards the RIN can be used to meet and which equivalency value applies to determine the number of RINs generated. The fuel pathway of the product is determinative of the equivalence value and thus the quantity of RIN’s generated for each batch of finished product produced. Biodiesel Production In 2012, the U.S. consumed approximately 58 billion gallons of diesel according to the Energy Information Administration. Biodiesel production in the U.S. peaked in 2013 at approximately 1.8 billion gallons and was approximately 315 million gallons in 2010. Analysts attribute the increase in production in 2013, compared to 2010, to higher RIN values and the fact that the production credit was still in place. According to the National Biodiesel Board, as of March 2014, there were 139 biodiesel production facilities in operation in the U.S. While it appears that overcapacity exists in the marketplace, a condition that will be exacerbated by new plants that may come online, we believe that the market potential for biodiesel remains significantly higher than current and projected production levels. In accordance with the EISA, RFS2 sets an annual requirement for the domestic use of biodiesel.Though the amount for 2014 has not been finalized, it appears the requirement will remain unchanged from the 1.28 billion gallon requirement for 2013. RFS2 provides specific volume requirements for advanced biofuels due in large part to research demonstrating that biodiesel produced from recycled oils, animal fats and agri-based oils can reduce greenhouse gas emissions by as much as 86% compared to petroleum diesel. While the European automobile industry already uses diesel engines in approximately 50% of all cars manufactured and sold, we believe the United States is beginning to follow suit as OEM warranty statements now support biodiesel blends of up to 20% without voiding any parts of workmanship warranties. U.S. Tax Incentives The American Jobs Creation Act of 2004 provided for a biodiesel fuel credit of $1.00 to a biodiesel fuel blender for each gallon of biodiesel produced by the taxpayer and sold to another entity. Biodiesel customers are charged a price that is $1.00 per gallon in excess of the market price of petroleum. Once the biodiesel is blended, the blender becomes eligible to file for reimbursement of $1.00 per gallon of blended biodiesel from the federal government. Our facility has passed all necessary inspections and complied with the applicable regulations to be eligible for any tax incentive programs. The blender credit expired December 31, 2009 at the end of the tax year, severely cutting into biodiesel producer margins and forcing foreclosure of smaller plants across the nation. We were able to maintain a steady stream of revenue through the sale of glycerin and the occasional purchase of off-specification fuel from neighboring plants that we were able to refine further to meet ASTM-D6751 specifications, and then sell on the open market. In December of 2010, the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 retroactively restored the biodiesel tax credit for all of 2010 and further extended it through December 31, 2011. Although Congress extended this credit on multiple occasions, it was not renewed prior to December 31, 2011.This meant that our plant in Lenoir, NC operated during fiscal year 2012 without the production tax credit in place. In January of 2013, Congress voted to reinstate the biodiesel tax incentive retroactively to January 1, 2012 and going forward to December 31, 2013. As of March, 2014, the blender tax credit that expired on December 31, 2013 has not been reinstated and there is no assurance that the tax credit will be extended on either a retroactive or a going-forward basis. 4 Our Customers Our main customers are petroleum distributors in the Southeast region of the United States. However, we may seek out alternative markets to sell our biodiesel. Additional markets are emerging because of the biodiesel incentives, high energy prices and innovation. These may include sales to power generation facilities or by developing cogeneration power plants using biodiesel to provide electricity to power industrial plants (excess electricity would be sold back to power grids allowing electric companies to meet RFS). Further, a potential market exists for sales of biodiesel to customers as a cleaner burning heating oil replacement or additive. For imported product, we have not made any speculative transactions. Other companies requesting the Company to act as the biodiesel importer of record have also provided end users. The Company may speculate in the future by purchasing biodiesel from foreign producers without first having committed customers. We have no contractual relationship to sell our products. We determine the price and thereafter sell to our customers on a first come, first serve basis. We sell a portion of our finished product to Echols Oil Company (“Echols”), which is owned by R. Samuel Bell, Jr., our Chairman and CEO. Echols is a petroleum distributor in the Southeast that utilizes biodiesel. Sales to Echols represent less than 10% of our consolidated revenues. Renewable Identification Numbers We generate RINs to support the RVO of obligated parties, but we do not currently have any renewable volume obligations. To the extent we begin to export biodiesel in the future, we may be subject to the RVO requirement. We do not currently charge any of our distributors for RINs generated from our production of biodiesel, but may do so in the future. Our Suppliers Our facility can produce biodiesel using a variety of virgin feedstock, including agricultural oils, such as soy bean and sunflower, and animal by-products (e.g., pork and chicken fat). This feedstock flexibility allows the plant to take advantage of the lowest cost and best yielding virgin feedstocks in the market at any particular time. The agricultural oils are purchased from various farmers in the region and the pork and chicken fat are purchased from various processors in the region (e.g., Tyson Farms). Our Employees NABE employs anywhere from four to fifteen employees depending on the volume of production. We currently have four full time employees. We believe current employee relations to be good and have maintained several of the original employees from the plant’s inception. There are no union issues and all positions are easily replaced. In accordance with our community initiative and efforts to increase consumer education on biodiesel, we occasionally employ interns from neighboring colleges, which now offer degrees in renewable fuel production. Our current plant manager, Randy K. Dellinger is one of the founding members of NABE. Mr. Dellinger has been responsible for the successful negotiation of various bargain purchases and feedstock agreements. Mr. Dellinger was raised in Lenoir, North Carolina where he remains an active member and advocate for local sustainability through several local organizations. Upon completing high school, Mr. Dellinger joined the United States Navy as an Ocean Systems Technician. After four years in the Navy, Mr. Dellinger went to work in the telecommunications field; first with Bell South as an engineer and then with MCI as a Project Manager. During this time he earned a Bachelor of Science degree from Dallas Baptist University. After MCI, Mr. Dellinger worked as a Senior Management Consultant for Cruces Consulting Services for six years. Upon returning to North Carolina, Mr. Dellinger founded NABE. Mr. Dellinger is on the Advisory Boards of Appalachian State University and A-B Technical College. He is also a member of the board of the North Carolina Biodiesel Association. 5 Environmental Matters We are subject to various federal, state and local environmental laws and regulations, including those relating to the discharge of materials into the air, water and ground, the generation, storage, handling, use, transportation and disposal of hazardous materials, access to and use of water supply, and the health and safety of our employees. Based upon information provided by the Company, the North Carolina Department of Environment and Natural Resources issued a finding that our facility does not require an air permit to produce up to 5 million gallons of biodiesel per year. Our facility also operates under a stormwater discharge permit from the North Carolina Department of Environment and Natural Resources and held by the facility landlord. Discharges to the local sewer are monitored by the City of Lenoir Wastewater Division. These laws and regulations can require expensive pollution control equipment or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations or permit conditions can result in substantial fines, natural resource damage claims, criminal sanctions, permit revocations and/or facility shutdowns. In an effort to ensure that we secure all necessary environmental permits in a timely fashion and remain in compliance with environmental permits, regulations and laws, we may occasionally employ the services of qualified outside environmental consulting firms. We do not anticipate a material adverse impact on our business or financial condition as a result of our efforts to comply with these requirements. There will be a risk of liability for the investigation and cleanup of environmental contamination at our plant and at any off-site locations where we arrange for the disposal of hazardous substances if we are deemed to be a responsible party. While biodiesel is biodegradable, we utilize certain hazardous substances in our production process. While we handle those substances in compliance with all applicable federal, state and local laws, it is possible that prior uses of our site or past operations may have caused contamination of our sites. If these substances have been or are disposed of or released at sites that undergo investigation or remediation by regulatory agencies, we may be responsible under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”), or other environmental laws for all or part of the costs of investigation or remediation and for damage to natural resources. Liability under CERCLA or comparable state laws may be found without regard to fault or to the legality of the original conduct. We also may be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials at or from these properties. Some of these matters may require us to expend significant amounts for investigation and/or cleanup or other costs. In addition, new environmental laws, new interpretations of existing laws, increased governmental enforcement of existing laws or other developments could require us to make additional significant expenditures. Continued government and public emphasis on environmental issues can be expected to result in increased future investments for environmental controls as we operate our facility. Present and future environmental laws and regulations and related interpretations applicable to our operations, more vigorous enforcement policies and discovery of currently unknown conditions may require substantial capital and other expenditures. Our air emissions are subject to the federal Clean Air Act, the federal Clean Air Act Amendments of 1990 and similar state and local laws and associated regulations. We are currently in compliance with EPA requirements as well as applicable state guidelines. Other federal and state air emission limitations, such as New Source Performance Standards, may also apply to facilities we own or operate. More stringent laws relating to climate change and greenhouse gases (“GHGs”) may be adopted in the future and could reduce the demand for biodiesel. Because other domestic biodiesel manufacturers will have similar restrictions, however, we believe that compliance with stringent air emission control or other environmental laws and regulations is not likely to materially affect our competitive position. Additional environmental laws and regulations which are applicable to us and our operations include, among others, the following United States federal laws and regulations: Federal Water Pollution Control Act (a/k/a the Clean Water Act) and comparable state laws, which govern discharges of pollutants into waters of the United States and each state, respectively; Resource Conservation and Recovery Act, which governs the management, storage and disposal of solid and hazardous waste; Oil Pollution Act of 1990, which imposes liabilities resulting from discharges of oil into navigable waters of the United States; Emergency Planning and Community Right-to-Know Act, which requires reporting of toxic chemical inventories; Safe Drinking Water Act, which governs underground injection and disposal activities; and U.S. Department of Interior regulations, which impose liability for pollution cleanup and damages. 6 The hazards and risks associated with producing and transporting our products, such as fires, natural disasters, explosions, abnormal pressures, blowouts and pipeline ruptures also may result in personal injury claims or damage to property and third parties. As protection against operating hazards, we will maintain insurance coverage against some, but not all, potential losses. Though we will seek to maintain insurance that is deemed adequate and customary for our industry, losses could occur for uninsurable or uninsured risks or in amounts in excess of existing insurance coverage. Item 1A. Risk Factors We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 1B. Unresolved Staff comments We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 2. Properties Our production facility is located at 815-D Virginia Street in Lenoir, North Carolina.The property occupies approximately 18,000 square feet and is leased from Neptune, Inc., a North Carolina corporation (“Neptune”).The Company executed the lease on April 1, 2007 and the lease expired on May 31, 2012.The lease automatically renewed for a five year term as neither party opted out or expressed any conditions that were not mutually agreed to by the parties.Pursuant to the terms of the lease, we are obligated to pay only the real and personal property taxes on the facility as rental payments.Additionally, we have a right of first refusal to purchase the property from Neptune if Neptune chooses to sell the property at any time during term of the lease.Our property taxes for 2013 (which includes city and county taxes) were $4,628 and have been paid in full.The foregoing description constitutes all of the material terms of the lease agreement and is qualified in its entirety by reference to Exhibit 10.7, which is incorporated herein by reference. The Company currently owns the process equipment utilized at its biodiesel production plant as well as the lab equipment used in testing. Item 3. Legal Proceedings There are no known pending legal proceedings to which the Company or our management is a party or of which any of their property is subject, which the Company considers material. Item 4. Removed and Reserved 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Class A Common Stock is currently traded on the Over-the-Counter Bulletin Board (OTCBB) under the symbol "ICNN."Our Class B Common Stock is not registered under the Securities Exchange Act of 1934 and thus is not currently traded on any exchange or market. Only a limited market exists for our securities. There is no assurance that a regular trading market will develop, or if developed, that it will be sustained. Therefore, a stockholder in all likelihood will be unable to resell his or her securities in the Company. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. As of March 14, 2014, the stock was trading at a market price of $0.10 per share; however, the Company’s Class A Common Stock is thinly traded with a limited market. The closing price of $0.10 was from the last reported sale date of March 14, 2014. Fiscal Year 2013 High Bid Low Bid (1) Fourth Quarter (10-01-2013 to 12-31-2013) $ $ Third Quarter (07-01-2013 to 09-30-2013) $ $ Second Quarter (04-01-2013 to 06-30-2013) $ $ First Quarter (01-01-2013 to 03-31-2013) $ $ Fiscal Year 2012 High Bid Low Bid (1) Fourth Quarter (10-01-2012 to 12-31-2012) $ $ Third Quarter (07-01-2012 to 09-30-2012) $ $ Second Quarter (04-01-2012 to 06-30-2012) $ $ First Quarter (01-01-2012 to 03-31-2012) $ $ (1) The quotations set out herein reflect inter-dealer prices without retail mark-up, markdown or commission and may not necessarily reflect actual transactions. Shareholders At March 14, 2014, we had 99 total shareholders of record of our common stock (98 shareholders of Class A Common Stock and one shareholder of Class B Common Stock), including shares held by brokerage clearing houses, depositories or otherwise unregistered form. Within the holders of record of the Company's Class A Common Stock are depositories such as Cede & Co., a nominee for The Depository Trust Company (or DTC), that holds shares of stock for brokerage firms which, in turn, hold shares of stock for one or more beneficial owners. Accordingly, the Company believes there are many more beneficial owners of its Class A Common Stock whose shares are held in "street name", not in the name of the individual stockholder. Dividend Policy Holders of Class A Common Stock and Class B Common Stock are entitled to receive dividends on an equal basis out of funds legally available when and as declared by our board of directors. Pursuant to Section 78.196 of the Nevada Revised Statutes, our board of directors may declare dividends that are cumulative, noncumulative, or partially cumulative. Our board of directors has never declared any dividends and does not anticipate declaring any dividends in the foreseeable future. Should we decide in the future to pay dividends, our ability to do so and meet other obligations may depend upon the receipt of dividends or other payments from any subsidiaries and other holdings and investments. In the event of our liquidation, dissolution or winding up, holders of Class A Common Stock and Class B Common Stock are entitled to receive, ratably in proportion to the amount held by them, the net assets available to stockholders after payment of all creditors. Securities authorized for issuance under equity compensation plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. 8 Recent Sales of Unregistered Securities During the fiscal year ended December 31, 2013, there were no sales of shares that would be considered exempt from the registration requirements under the Securities Act pursuant to Section 4(2) and/or Regulation D thereunder. Item 6. Selected Financial Data We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following discussion and analysis of the results of operations and financial condition of the Company is an overview of the important factors that management focuses on in evaluating our businesses, financial condition and operating performance and gives effect to the acquisition of NABE by the Company, and should be read in conjunction with the financial statements included in this Annual Report on Form 10-K, and the related notes included elsewhere in this Annual Report. This discussion contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ materially from those we currently anticipate as a result of many factors described throughout this Annual Report. Company Overview NABE is a refiner and producer of commercial-grade biodiesel as specified by the American Society of Testing and Materials (ASTM D6751). Our refining and production facility is located in Lenoir, North Carolina with a nameplate annual capacity of five million gallons. Our facility produces biodiesel from virgin, agri-based feedstock using commercial specifications. The biodiesel we produce is sold throughout North Carolina, South Carolina and Virginia directly or through wholesale distributors. During 2013, we also refined and sold crude glycerin, recovered methanol and high acid oil, which are all contained within the byproduct of our biodiesel production. Our production process starts with purchasing the most cost effective and suitable agri-based feedstock (e.g., soy, canola, sunflower, cotton seed and chicken/pork fat). A sample of every feedstock is then tested by our in-house laboratory in order to develop the proper recipe of catalysts for the transesterification process. Glycerin, a byproduct, is then separated from the biodiesel and any excess methanol is recovered. The recovered methanol is reused in the production process and the glycerin is sold on the open market. While biodiesel is our main product, glycerin is a popular chemical used in pharmaceutical and hygiene applications and serves as an additional source of revenue, about 0.4% of annual gross revenue. Our facility is capable of producing biodiesel from a wide range of agri-based feedstocks: soy, canola, sunflower, cottonseed and chicken/pork fat. Biodiesel production costs are highly dependent on the cost of feedstock, and we believe the ability to utilize a variety of feedstocks efficiently and interchangeably is imperative to gaining a competitive advantage in the biodiesel production market. Our goal is to become one of the leading, diversified energy companies with divisions in production, blending, marketing and distribution. Revenue We derive the majority of our revenue from the sale of biodiesel and the balance is derived from the sale of glycerin and RINs. Revenue may be affected by the following factors: - Price volatility of petroleum diesel; - Price volatility of RINs; - Government incentives; - Processing capacity; and - Market demand. 9 We generate net revenue from imported biodiesel sales between the buyer and the seller.Gross revenues are generated from the sale of own-produced biodiesel, glycerin and RIN’s. Price volatility of petroleum diesel. Biodiesel is primarily used in blends with petroleum diesel as a fuel for trucks, automobiles, heating oil and marine transportation. Biodiesel can be mixed at any level with petroleum diesel to create a biodiesel blend. Unlike ethanol, where engines need to be modified to handle blend ratios above 10%, biodiesel blends can be used in diesel engines without modifications. Petroleum diesel is a traded commodity and subject to daily pricing swings. The price that we can charge our customers for biodiesel needs to be competitive with the price of petroleum diesel fuel, regardless of our cost to produce. Price volatility of RINs. Under certain circumstances, the EPA allows producers to separate RINs from the biodiesel to which it was initially assigned. The production facility in Lenoir, NC has successfully registered with EPA to generate RINs (type: D-Code 4 and D-Code 6) along with the biodiesel it produces. For those RINs that NABE is able to separate and sell, the selling price is subject to factors affecting the RIN market, which performs much like a commodity market with daily price swings. Government incentives . Initiatives and incentives at the federal, state and local government levels benefit our blending and retail customers. The primary federal economic incentive was the biodiesel blenders excise tax credit, which was available to registered blenders of biodiesel and petroleum diesel. Our customers include registered biodiesel blenders; they purchase the biodiesel from us at a price of $1.00 in excess of the market price of petroleum diesel and then our customers were reimbursed the $1.00 from the federal government. In January of 2013, Congress retroactively restored the biodiesel tax credit for all of 2012 and further extended it through December 31, 2013. Although Congress has extended this credit on multiple occasions, it was not extended beyond December 31, 2013 and no assurance can be given that the tax incentive will be reinstated by Congress beyond December 31, 2013. Processing capacity . Our current annual maximum (assuming the facility is running 24 hours a day, 350 days per year) or “nameplate” capacity is 5.0 million gallons; however, our highest production output was 914,000 gallons in 2009. Market demand. The growth potential of our revenue depends on the market demand for our products. We believe there is high growth potential for our sales given the increase of national “green” initiatives, the cooperation of U.S. auto manufacturers and the mandate by the EPA to require the use of 1.28 billion gallons of biodiesel in 2014. Cost of Sales Cost of sales represents costs that the Company’s biodiesel facility recognized for its own production. The cost of sales is composed of the following items: raw materials, blending materials, labor and overhead. Raw materials refer to feedstock, which historically accounts for approximately 62% of the total cost of sales. Blending materials refer to methanol and catalyst, which combined will typically account for approximately 27% of the total cost of sales. Labor cost makes up a small portion of the cost of sales. Overhead includes utilities, maintenance costs, and inspections, and accounts for approximately 11% of the total cost of sales on a historic basis. Cost of sales is, directly or indirectly, determined by the following factors: - The availability and pricing of feedstock; and - Operating efficiency of the production facility. The availability and pricing of feedstock. Our ability to produce or refine biodiesel from a variety of agri-based feedstocks allows us to shift production to the highest yielding feedstocks based on market prices. While this diversity limits exposure to volatile markets, feedstock remains the major cost of sales and its fluctuation will have a material impact on our total cost. Transportation costs also affect the overall feedstock cost, but are minimized due to the location of our facility in North Carolina. There is a readily available supply of local feedstocks including soy oil, and poultry/pork fat. We are currently working with vendors in Georgia, South Carolina and North Carolina to source used cooking oil as a cost competitive feedstock. Competition with the food and animal feed industries may keep feedstock prices high even while biodiesel prices fall. Operating efficiency of the production facility. Our onsite laboratory saves us significant time and expense during the biodiesel production and refining process and it also allows us to ensure a high quality finished product. All feedstocks are tested for quality and for fatty acid content upon receipt, allowing us to adjust the mix of catalysts and methanol in a quick and efficient manner. At multiple times during the refining process, additional samples are taken and tested on-site for quality. The finished product is ultimately tested to ensure that it meets the latest version of the ASTM-D6751 standards. With the frequency of testing needed, an onsite laboratory saves money and time that would have been spent sending samples off and waiting for results. We are continuing to search for process improvements to increase the efficiency of our production plant. 10 Operating Expenses Operating expenses consist of selling expenses and general and administrative expenses. Generally, operating expenses are only a small portion of total costs and expenses. Selling expenses are nominal as we have no advertising expenses and no dedicated sales staff. General and administrative expenses consist of payroll for our plant manager and clerical staff in addition to professional fees, telephone, tax, and licenses and related fees. Professional fees include consultants and service providers necessary for compliance with SEC reporting requirements. Results of Operations The following is a discussion and analysis of our results of operations for 2013, and the factors that could affect our future financial condition. This discussion and analysis should be read in conjunction with our audited financial statements and the notes thereto included elsewhere in this report. Our financial statements are prepared in accordance with United States generally accepted accounting principles. All references to dollar amounts in this section are in United States dollars unless expressly stated otherwise. Revenue The Company generated revenues of $2,374,997 during 2013.Revenue was generated during the period through biodiesel sales (own-produced and imported), through RIN sales, and through sales of refined glycerin, recovered methanol, and high acid oil.During 2013, our biodiesel sales to third parties totaled $1,787,303 and our sales to related parties amounted to $258,176. Third party biodiesel sales broke down to $341,593 in import sales and $1,445,710 on biodiesel produced at the NABE facility in Lenoir, NC. Sales of RINs to third parties totaled $158,111 during 2013. Revenue was recognized for materials recovered during glycerin purification. These recovered material sales included high fatty acid oil $120,207, recovered methanol $11,871, and refined glycerin $39,429. The Company generated revenues of $476,398 during 2012.Revenue was generated during the period through biodiesel sales, through RIN sales, through recovered methanol sales, and through the sale of methylated glycerin.During 2012, our biodiesel sales to third parties totaled approximately $157,425 and our sales to related parties amounted to $154,821. Sales of RINs to third parties totaled $164,152 during 2012. Sales of recovered methanol totaled $2,116 while methylated glycerin sales amounted to $12,450. Comparing the activity for 2013 to 2012, there was an increase in revenue of $1,898,599 from $476,398 to $2,374,997. The period-over-period increase was due primarily to reinstatement of the blender tax credit and NABE’s import activity. During the prior year, there was no blender tax credit available and biodiesel sales lagged. With the tax credit available during 2013, the Company had a $1 per gallon margin available to cover production costs. During fiscal year 2013, NABE became registered to import biodiesel under the EPA’s RFS2 program. As a result, the Company generated revenue on import sales during 2013. Since the Company was not registered as an importer in 2012, there was no import opportunity available. The Company had RIN sales of $158,111 during 2013, but transacted $164,152 in RIN sales during 2012. Cost of Revenue The Company’s cost of revenue was $1,953,384 during 2013. During 2013, there were offsets to the cost of revenue totaling $164,190 which were associated with filing for tax credits. Tax credits, available to biodiesel blenders, amounted to $1 per gallon of biodiesel blended expired. This credit expired on December 31, 2013 and has not been renewed to date. There is no guarantee that the credit will be reinstated in the future and may not be available for offsetting costs of revenue. The Company’s cost of revenue was $638,459 during 2012. Cost of revenue consisted of raw materials, labor, overhead, and costs associated with processing glycerin. During 2012, there were no offsets to the cost of revenue associated with filing for tax credits, which were available during 2011. Tax credits, available to biodiesel blenders, amounting to $1 per gallon of biodiesel blended expired at December 31, 2011.The credits were not renewed during 2012 and, therefore, were not available for offsetting cost of sales during 2012. 11 Comparing the activity for 2013 to 2012, there was an increase in cost of revenues of $1,314,925 as the cost of revenues rose from $638,459 to $1,953,384. The period-over-period increase was primarily due to the volume of product imported during the current year. NABE was not registered as an importer during the prior year. Further impacting the year-over-year increase in cost of revenue was availability of the blender tax credit. This credit was unavailable for the prior year, but contributed an offset to the cost of revenue totaling $164,190 during the current year. Depreciation Depreciation expense totaled $99,264 during 2013. Depreciation expense totaled $118,404 during 2012. Gross Profit Gross profit for the Company totaled $322,349 during 2013.The primary contributors to the gross profit during the period under consideration were reinstatement of the blender tax credit and the Company’s import activities. Consumers (i.e. obligated parties) were reluctant to purchase biodiesel and associated RINs from small, non-vertically integrated biodiesel producers for fear of being sold invalid RINs. Also contributing to the gross profit was the fact that the biodiesel blender tax credit, which was not available during 2012, was available as an offset to the Company’s cost to produce during 2013. Gross profit for the Company was a loss totaling $280,465 during 2012.The primary reason for the loss during the period under consideration was directly related to the adversely affected RIN market, which reduced demand for biodiesel from small producers. Consumers (i.e. obligated parties) were reluctant to purchase biodiesel and associated RINs from small, non-vertically integrated biodiesel producers for fear of being sold invalid RINs. Also contributing to the gross loss was the fact that the biodiesel blender tax credit expired at December 31, 2011 and was not available as an offset to the Company’s cost to produce during 2012. Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled $71,111 during 2013. During the period under consideration, the Company’s SG&A expenses were primarily consisted of costs associated with professional fees, office overhead and commissions on RIN sales. SG&A expenses totaled $110,251 during 2012. During the period under consideration, the Company’s SG&A expenses were primarily consisted of costs associated with payroll, office overhead and consulting fees. Comparing the activity for 2013 to 2012, there was a decrease in SG&A expenses of $39,140 as SG&A declined from $110,251 to $71,111. The period-over-period decrease was due primarily to reduced consulting expenses that were recognized during the prior year as part of a stock grant. A portion of the stock grant $16,667 was recognized during the prior year, but there was no amount recognized for consulting expenses during the current year. Costs associated with office staff also decreased approximately $18,600. General overhead remained stable. Gain on Forgiveness of Trade Payables The Company had no gain on forgiveness of trade payables during 2013. Gain on forgiveness of trade payables was $30,000 during 2012.During the period, $30,000 of the Company’s payable balance to a third party was forgiven. Loss on Disposal of Fixed Assets and Impairment of Construction in Progress The Company had no loss on disposal of fixed assets or impairment of construction in progress during 2013. Loss on disposal of fixed assets was $71,120 during 2012.The assets that were disposed of were totes that the biodiesel production facility in Lenoir, North Carolina had used for storage of methylated glycerin and recovered methanol. During the first quarter of 2012, new storage tanks were placed into service that had previously been reflected as construction in progress assets. These new storage tanks rendered the totes useless. Given the condition of the totes, it was determined that they were unsuitable for selling and the assets were fully impaired.This loss was partially offset by a $2,670 gain on disposal of fixed assets recorded during 2012. 12 Loss on impairment of construction in progress during 2012 is $170,700 associated with filtration equipment.As of December 31, 2011, NABE was in the process of paying third parties to construct a biodiesel resin purification system and other biodiesel production equipment. The amounts associated with these projects were included in Construction in Progress in the balance sheet at December 31, 2011. During 2012, NABE was unable to obtain grant financing necessary to complete the projects and declared the assets fully impaired as of December 31, 2012. Other Income Other Income totaled $99,763 during 2013.The primary sources of Other Income included $92,000 in funding provided by the Carolina Land & Lakes Grant, and $5,283 in funding provided by the USDA’s Biofuel Program. Other Income totaled $93,559 during 2012.The primary sources of Other Income included $18,738 in funding provided by the Western Piedmont Council of Governments, $48,616 in funding provided by the North Carolina Green Business Fund grant, $17,193 in funding provided by the Carolina Land & Lakes Grant, and $9,012 in funding provided by the USDA’s Biofuel Program. Interest Expense Interest expense was $5,849 during 2013. Interest expense was $8,619 during 2012. Net Income (Loss) The Company had a net income of $345,152 during 2013. The Company had a net loss of ($517,596) during 2012. Debt Obligations and Commitments Contractual Obligations Total Less than one year 1 - 2 Years 2 - 5 Years More than 5 Years Term loan (1) $ - - Term loan (2) - - - Total $ - - (1) Variable rate term loan dated November 7, 2006 in the original principal amount of $250,000 payable to BB&T Bank by NABE in monthly principal and interest installments of $4,805. Interest is calculated at a variable rate equal to prime plus one percent, with an interest rate floor of 5.25%. For purposes of calculating total obligations due under this term loan, the interest rate, as of December 31, 2013, the date of calculation, was five and a quarter percent (5.25%). This note matures on April 25, 2015, is secured, and contains a cross default provision that will result in the imposition of a default interest rate equal to the lender’s prime rate plus 5% in the event of default of any loan agreement. This note was amended on April 27, 2010 to convert it from a line-of-credit loan to a term loan. The proceeds from this note were used to purchase additional processing equipment. The information presented regarding this term loan is as of December 31, 2013. The foregoing description constitutes all of the material terms of this loan and is qualified in its entirety by reference to Exhibit 4.3, which is incorporated herein by reference. (2) NABE entered into a term note in April 2013 that matured in February 2014.The note was payable in monthly principal and interest installments of $1,090.Interest is payable monthly at a rate of 10.73%.The balance outstanding at December 31, 2013 was $2,261. Liquidity and Capital Resources Working Capital As of December 31, 2013 As of December 31, 2012 Current Assets $ $ Current Liabilities Working Capital Deficiency ) ) Accumulated Deficit ) ) 13 Cash Flows Year ended December 31, Year ended December 31, Cash provided by (used in) operating activities $ $ ) Cash used in investing activities ) ) Cash used in financing activities ) ) Net increase (decrease) in cash ) As of December 31, 2013, our current assets totaling $2,687,327 consisted of cash, accounts receivable, inventory, other current assets and prepaid expenses. Our accounts payable and accrued liabilities and current portion of amounts due to related parties and third parties were $2,876,820 as of December 31, 2013. As a result we had a working capital deficiency of $189,493 at December 31, 2013. Current assets for the Company totaled $293,373 as of December 31, 2012. Current liabilities for the Company totaled $688,895 as of December 31, 2012. As a result the Company had a working capital deficiency of $395,522 at December 31, 2012. To December 31, 2013, the Company has funded its initial operations through the issuance of 31,254,332 shares (29,274,332 shares of Class A stock and 1,980,000 shares of Class B stock), loans from the former director, loans from related parties, and loans from third parties. To date, our cash flow requirements have been primarily met by equity financings and from operating the Company's biodiesel production facility in Lenoir, NC. Management expects to keep operational costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. Cash Provided By (Used In) Operating Activities During 2013, the Company’s cash provided by operating activities totaled $337,847, primarily attributable to the net effect of selling imported biodiesel. A decrease in inventory contributed $47,623. Depreciation expense of $99,264 for fiscal year 2013 added to the amount of cash provided by operating activities. Changes in the levels of trade receivables and payables contributed a net reduction of $170,340 to the cash provided by operating activities. During 2012, the Company’s cash used in operating activities totaled $25,252, primarily attributable to the net effect of collecting trade receivables associated with RIN sales and making payments on trade payables. Losses were recognized when storage totes and assets carried in the Construction in Progress (CIP) account were deemed impaired. Totes were impaired as a result of placing other storage vessels into service and the totes were not suitable for other service. CIP assets were impaired as NABE was unable to secure grant funding to complete filtering equipment projects. Additionally, the Company had certain third party trade payables forgiven. Cash Used In Investing Activities During 2013, the Company’s cash used in investing activities totaled $183,083, primarily represented by funds used to install a glycerin purification system $92,000 and payments on additional biodiesel production and filtration equipment reflected in Construction in Progress at December 31, 2013.All activities related to the cash used in investing are associated with the Company’s biodiesel production facility in Lenoir, NC. During 2012, the Company’s cash used in investing activities totaled $25,681, primarily represented by funds used to upgrade/replace pumps, to further complete installation of insulating materials, and to purchase a vehicle associated with the NABE site. Cash Used In Financing Activities During 2013, the Company’s cash used in financing activities totaled $65,192 for payments on debts to third-party creditors. During 2012, the Company’s cash used in financing activities totaled $69,446 for repayment of $10,000 in related party debt, and for payments totaling $59,446 on debts to third-party creditors. 14 Future Financings We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock in order to proceed with our acquisition and expansion plan. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our marketing and acquisition plans. At this time, we do not have any arrangements in place for any future equity financing. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Recent Accounting Pronouncements Management does not expect any financial statement impact from any recently-issued pronouncements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8. Financial Statements and Supplementary Data. 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Incoming, Inc. New York, New York We have audited the accompanying consolidated balance sheets of Incoming, Inc. and its subsidiary (collectively, the “Company”) as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Incoming, Inc. and its subsidiary as of December 31, 2013 and 2012, and the consolidated results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas April 11, 2014 16 INCOMING, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash $ $ Accounts receivable, trade Accounts receivable, related party Inventory Prepaid expenses Other current assets Total current assets Property and equipment, net Construction in progress - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Current maturities of long term debt Accrued liabilities Accounts payable – related party Total current liabilities Long-term debt Total Liabilities Capital stock $.001 par value; 200,000,000 shares authorized; Class A - 29,274,332 shares issued and outstanding Convertible Class B - 1,980,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 17 INCOMING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year ended December 31, 2013 Year ended December 31, 2012 Revenue Revenues from related parties Total revenue Cost of revenue Depreciation Gross profit (loss) ) Selling, General, and Administrative Expenses Gain on forgiveness of trade payables - ) Impairment of construction in progress - Loss on disposal of fixed assets - Other income (expense) Grant and other income Interest income - - Interest expense ) ) Total other income Net Income (Loss) ) Net Profit (Loss) per Class A Common Share (Basic and Diluted) ) Net Profit (Loss) per Class B Common Share (Basic and Diluted) ) Weighted Average Number of Class A Common Shares Outstanding (Basic and Diluted) Weighted Average Number of Class B Common Shares Outstanding (Basic and Diluted) The accompanying notes are an integral part of these consolidated financial statements. 18 INCOMING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, 2013 Year Ended December 31, 2012 Cash Flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile to net cash provided by operations Stock-based compensation - Gain on forgiveness of trade payables - ) Impairment of construction in progress - Loss on disposal of fixed assets - Depreciation Changes in operating assets and liabilities Accounts receivable ) Accounts receivable – related party ) Tax credit receivable - Prepaid expenses Inventory Other assets ) ) Accounts payable ) Accounts payable – related party ) ) Accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of fixed assets ) ) Cash flows from financing activities Payments on related party debt - ) Principal payments on debt ) ) Net cash provided by (used in) financing activities ) ) Net cash decrease for period ) Cash at beginning of period Cash at end of period $ Supplemental disclosure of cash flow information Cash paid for interest $ Cash paid for income taxes - - Non-cash investing and financing activities Construction in progress transferred to property and equipment Additions to prepaid expenses Write-off of fully depreciated assets - Forgiveness of related party payables - The accompanying notes are an integral part of these consolidated financial statements. 19 INCOMING, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT For the Years Ended December 31, 2013 and 2012 Common Stock Class A Shares Par Class B Shares Par Additional Paid-In Capital Accumulated Deficit Total Equity Balances, December 31, 2011 $ ) $ Issuance of Common Stock on Mar. 9, 2012 for consulting services - - - Forgiveness of related party trade payables on Sep. 30, 2012 - Net loss - ) ) Balances, December 31, 2012 $ ) $ Net profit - $ Balances, December 31, 2013 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 20 INCOMING, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 1Nature and Continuance of Operations Organization On December 22, 2006, Incoming, Inc. (“We” or the “Company”) was incorporated in Nevada. Through our wholly-owned subsidiary North American Bio-Energies LLC (“NABE”), we operate in the alternative energy industry in the development and acquisition of commercial grade biodiesel facilities and the distribution and marketing of petroleum and biofuel products. Note 2Summary of Significant Accounting Policies Use of Estimates The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America. Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates, which have been made using careful judgment. Actual results may vary from these estimates. Reclassifications We have reclassified certain prior-year amounts to conform to the current year’s presentation. Consolidation The accompanying consolidated financial statements represent the consolidated operations of Incoming, Inc. and its wholly-owned subsidiary North American Bio-Energies, LLC ("NABE"). Intercompany balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments with an initial maturity of three months or less. The Company places its temporary cash investments with high credit quality financial institutions. At times such investments may be in excess of the Federal Deposit Insurance Corporation (FDIC) insurance limit. As of December 31, 2013 and 2012, the Company had cash of $91,920 and $2,348, respectively, held in FDIC insured accounts. Revenue Recognition Incoming derives all of its revenue from operations of the NABE biodiesel plant in Lenoir, North Carolina, which was acquired in August of 2010.Through NABE, the Company’s operations are focused 100% on biodiesel production and sales. Currently, we derive the majority of our revenue from the sale of biodiesel and the sale of glycerin, a by-product from bio-diesel production.We generate net revenue from imported biodiesel sales between the buyer and the seller.Gross revenues are generated from the sale of own-produced biodiesel, glycerin and RIN’s.Revenues from biodiesel and glycerin sales are recognized when the product has been delivered and collectability is reasonably assured. Revenue Recognition – Renewable Identification Numbers (“RINs”) As a means for ensuring renewable fuels were being blended with petroleum products for consumption in the United States, the Environmental Protection Agency (“EPA”) created a mechanism for holding obligated parties (refiners and importers) accountable.This mechanism requires that obligated parties annually demonstrate they have met the EPA's minimum renewable fuel blending limits, which are established annually and referenced as the renewable volume obligation (“RVO”).Companies demonstrate compliance with the RVO by accumulating and submitting RIN-gallons (“RINs”) annually to the EPA.RINs may be generated at renewable fuel production facilities and essentially function as commodities capable of being "separated" from the fuel and traded on an active market. 21 NABE typically transfers RINs to its customers at the time of biodiesel sale.Transferring RINs takes place through the EPA Moderated Transaction System (“EMTS”).It is through the EMTS that the EPA is ultimately capable of tracking the RIN transfer activity.As RINs are separated from their respective gallons, they may be re-sold multiple times before finally arriving in the possession of an obligated party.For those customers who do not wish to participate in the EPA's renewable fuel program, NABE offers the option for separating the RINs and handling all of the required EMTS administration. Once RINs have been separated from biodiesel, NABE has the option of either selling the commodities directly to obligated parties or selling them to brokers.To date, most of NABE's RIN sales have been to brokers due to the smaller quantities that have been available.Brokers will often aggregate RINs from multiple parties and then sell them to obligated parties.RIN market values fluctuate daily and are readily determinable from online sources.NABE offers buyers a 10-day return policy.NABE recognizes revenue from sales of RINs after the parties have established a sales price, the RINs have been transferred to the buyer through the EMTS, the related revenue is deemed realizable and the return period has expired. Accounts Receivable Accounts receivable represent valid claims against customers and are recognized when products are sold or services are rendered. We extend credit terms to certain customers based on historical dealings and to other customers after review of various credit indicators, including the customer’s credit rating. Outstanding customer receivable balances are regularly reviewed for possible non-payment indicators and allowances for doubtful accounts are recorded based upon management’s estimate of collectability at the time of their review. Accounts receivable are written off when the account is deemed uncollectible. Inventories Inventories consist primarily of raw materials, work-in-process and production by-products that are valued at the lower of cost, determined by the first-in, first-out method, or market. Property and equipment Property and equipment is recorded at cost and depreciated over the estimated useful lives of the assets (which range from 5 to 40 years) using the straight-line method. Repair and maintenance expenditures, which do not result in improvements, are charged to expense as incurred. Construction in Progress Construction in progress is stated at cost, which includes the costs incurred to third parties for construction of plant assets. No provision for depreciation is made on construction in progress until such time as the relevant assets are completed and put into use. Impairment of Long-Lived Assets Long-lived assets, including property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. The evaluation of recoverability is performed using undiscounted estimated net cash flows generated by the related asset. If an asset is deemed to be impaired, the amount of impairment is determined as the amount by which the net carrying value exceeds discounted estimated net cash flows. Net Income/(Loss) per Share In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 260, “Earnings per Share”, basic net loss per common share is computed by dividing net loss for the period by the weighted average number of common shares outstanding during the period. Under ASC 260, diluted net income/(loss) per share is computed by dividing the net income/(loss) for the period by the weighted average number of common and common equivalent shares, such as stock options and warrants, outstanding during the period. Such common equivalent shares have not been included in the computation of net loss per share as their effect would be anti-dilutive. 22 Stock-based Compensation The Company accounts for stock-based compensation in accordance with FASB ASC 718, which requires the measurement and recognition of compensation expense for all share-based payments made to employees and directors based on estimated fair values. Share-based payments awarded to consultants are accounted for in accordance withASC 505-50, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Connection with Selling, Goods or Services.” Income Taxes Income taxes are recorded in accordance with FASB ASC 740, “Accounting for Income Taxes”. This statement requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company’s assets and liabilities result in a deferred tax asset, ASC 740 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some portion or the entire deferred tax asset will not be realized. For financial reporting purposes, the Company has incurred a loss in each period since its inception. Based on the available objective evidence, including the Company’s history of losses, management believes it is more likely than not that the net deferred tax assets will not be fully realizable. Accordingly, the Company provided for a full valuation allowance against its net deferred tax assets at December 31, 2013 and December 31, 2012. Fair Value of Financial Instruments The carrying value of the Company’s financial instruments consisting of cash, accounts payable and accrued liabilities, agreement payable and due to related party approximate their carrying value due to the short-term maturity of such instruments. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Recent Accounting Pronouncements The Company does not expect any recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. Note 3Inventory Inventories consisted of the following as of December 31, 2013 and 2012: Raw materials $ $ Work in process - - Finished goods - By-products - - Total $ $ Note 4Tax Credit Receivable The Company is considered a small agri-biodiesel producer and therefore is eligible for biodiesel and renewable diesel fuels tax credits.On sales of blended biodiesel, the Company is eligible for a $1 per gallon blender’s credit, which is a refundable credit based on the Company’s production and sale of qualified agri-biodiesel in a given tax year, and a $0.10 per gallon producer’s credit, which is applicable against earnings when determining income tax liabilities. The estimated total tax credit receivable as of December 31, 2013 and 2012 was $0 and $0, respectively.Tax credit income for 2013 and 2012 was $164,190 and $0, respectively, and, as applicable, were recorded as a reduction to the Company’s production costs. There was no blender tax credit income recognized during 2012 due to the credit’s expiration.In January of 2013, the US Congress reinstated the credit retroactively for all of 2012 and going forward through December 31, 2013, when it expired.Through April 11, 2014, the credit has not been extended to include 2014. 23 Note 5Property, Plant and Equipment Property, plant and equipment consisted of the following as of December 31, 2013 and 2012: Plant and equipment (1-20 years) $ $ Leasehold improvements (2-5 years) Vehicle (5 years) Office equipment & software (2-5 years) Less: accumulated depreciation ) ) Total $ $ Note 6Loss on Disposal of Fixed Assets and Impairment of Construction in Progress During 2013, NABE did not recognize any loss for either disposal of fixed assets or for impairment of construction in progress. During 2012, NABE placed steel vertical storage tanks into service. These tanks had previously been reflected in the Construction in Progress line item of the balance sheet. Placing the tanks in service allowed the biodiesel production facility in Lenoir to store its crude glycerin and recovered methanol in vessels other than storage totes. The totes were in service for five years and, as a result of extensive usage, were evaluated to be unsuitable for selling or for using in other applications at the plant. As a result, the Company declared the assets impaired and recorded a loss on disposal of fixed assets of $73,790.This loss was partially offset by $2,670 of gains on disposals of fixed assets recorded during 2012. As of December 31, 2011, NABE was in the process of paying third parties to construct a biodiesel resin purification system and other biodiesel production equipment. The amounts associated with these projects were included in Construction in Progress in the balance sheet at December 31, 2011. During 2012, NABE was unable to obtain grant financing necessary to complete the projects and declared the assets fully impaired as of December 31, 2012.The $170,700 impairment loss is recorded in the income statement for 2012. Note 7Bank Line of Credit and Notes Payable At December 31, 2009, NABE had available a $250,000 revolving credit agreement with a bank. Interest was paid monthly at a variable rate of prime plus one percent, with an interest rate floor of 5.25%. On April 27, 2010, this line was modified into a five-year term loan with 59 monthly principal and interest installments of $4,805 with one final payment on April 25, 2015.At the time the term loan was established in 2010, the Company pledged accounts receivable, inventory and equipment as collateral. The balances outstanding at December 31, 2013 and 2012 were $70,002 and $122,313, respectively. NABE also entered into a term note in April 2013 that matured in February 2014.The note is payable in monthly principal and interest installments of $1,090.Interest is payable monthly at a rate of 10.73%.The balance outstanding at December 31, 2013 was $2,261. Future maturities of long-term debt as of December 31, 2013 are as follows: Year Ending December 31, Amount Total $ 24 Note 8Related Party Transactions NABE sells a portion of its finished goods to Echols Oil Company, a company owned by Incoming, Inc’s CEO, R. Samuel Bell, Jr.During 2013 and 2012, sales to the related companies were $258,176 and $154,821, respectively.As of December 31, 2013, the Company had outstanding related party receivables totaling $273,482 and outstanding payables of $274,916.The amount of related party payables at December 31, 2013 represents payables to Green Valley Bio-Fuels. Note 9Equity Transactions Holders of Class A common stock are entitled to one vote for each share of Class A common stock outstanding, are entitled to receive the assets of the Company ratably in proportion to the number of shares held by them, and are entitled to receive dividends for each share held as declared by the Board of Directors. Holders of Class B common stock are entitled to two votes for each share of Class B common stock outstanding, can convert their shares into Class A common stock at a ratio of 1:1, are entitled to receive the assets of the Company ratably in proportion to the number of shares held by them, and are entitled to receive dividends for each share held as declared by the Board of Directors. During 2013 and 2012, Incoming, Inc. consummated the following equity transactions: 1. During 2012, $15,006 of related party payables was forgiven.The related party was partially owned by the CEO of the Company.As such, the reduction in the payable balance was recorded as an increase to additional paid in capital. 2. On December 2, 2013, a vote by a majority of Company’s shareholders amended Incoming’s Articles of Incorporation.This amendment increased the total number of authorized shares of common stock to 200,000,000 shares. Of the 200 million shares, 196 million are Class A Common Shares while the remaining shares are Class B Common Shares. Note 10Income Taxes The Company uses the liability method, where deferred tax assets and liabilities are determined based on the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial and income tax reporting purposes. The net deferred tax asset generated by the loss carry-forward has been fully reserved. The cumulative net operating loss carry-forward is approximately $965,000and $1,310,000 at December 31, 2013 and 2012 and will expire beginning in 2028. At December 31, 2013 and 2012, deferred tax assets consisted of the following: Deferred tax assets Net operating losses $ $ Less: valuation allowance ) ) Net deferred tax asset $
